Title: John Adams to Abigail Adams, 7 December 1794
From: Adams, John
To: Adams, Abigail


          
            My dearest Friend
            Philadelphia December 7. 1794
          
          Brisler has shipped, on board The Abby Captain Eames, two Barrells of Flour, one hundred Weight of Clover Seed and half a Bushell of Herds Grass Seeds; and the Medallion: all consigned to our Friend Mr Smith in Boston. As Captain Eames’s Intention was to Sail to day, I Suppose he is gone. twelve Pounds of Clover seed and two quarts at least of Herds grass seeds must be sown, when the time comes, to each Acre of Ground.
          The Weather is so mild and fine here that ploughing or any other Business may be done as well as in October. how it is with you I know not. The Times are very calm here at present and political societies are very Silent. There is Scarcely Animation enough in either house, to excite Attention. One may sleep in the midst of a Debate. I have not yet tried however.
          I want to mount my little horse and ride to Penns Hill, or down to Uncle Quincys. but walking must answer for exercise till next March.
          Dr Ewing preaches to me every sunday but I like Mr Wibert as well— how does he do?
          I am more solitary than I was last Winter. but I can read. Writing is painful to my Eyes.
          I am afraid Charles will loose his Friend Steuben. He writes me

that the Baron has been Stricken with a Palsy, a Catastrophy naturally to be expected from his total neglect of Exercise. It is unaccountable that a Military Man, who must have used so much Exercise in some parts of his Life and have felt the Pleasure as well as the Salubrity of it, should be become so indolent in his old Age. But Men in solitude are apt to become inactive in proportion as they increase their gormandizing.
          There has been a great Mortality I think of late among our old patriotic Chiefs civil and military. The President wears the best of any of them that I have seen: and may he long continue his Vigour of Body as well as Mind.
          Hamilton is certainly to resign and Knox is expected to go the same Way. Wolcot is talked of for the Treasury and Pickering for the War Office with how much probability I know not.
          These Resignations as well as that of Mr Izard and Mr Boudinot are not prosperous Omens— I fear that good Men will be worn out and wearied too often into Resignations. It is unpleasant Service how much soever it may be envied.
          Adieu
        